Citation Nr: 0922676	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-35 010	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for joint aches, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

2.  Entitlement to service connection for muscle aches, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

3.  Entitlement to service connection for chronic fatigue, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

4.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

5.  Entitlement to service connection for loss of memory and 
concentration, to include as due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C. 
§ 1117.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from July 1990 to May 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision in which 
the RO denied claims for service connection for the above-
listed disabilities.  The Veteran filed a notice of 
disagreement (NOD) in September 2005; and the RO issued a 
statement of the case (SOC) in July 2006.  The Veteran's 
attorney filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in September 2006.

In August 2008, the Board remanded these matters to the RO 
(via the Appeals Management Center (AMC) in Washington, DC) 
to fulfill the Veteran's request for a hearing.  In April 
2009, the Veteran testified during a videoconference hearing 
before the undersigned Veterans Law Judge; a transcript of 
that hearing is of record.

The Board notes that, during the hearing,  testimony was 
received on a claim for service connection for an acquired 
psychiatric disorder, including posttraumatic stress 
disorder, to include the question of whether a substantive 
appeal had been timely filed.  At the time of the hearing, 
the Veteran's attorney contended that a substantive appeal 
had been timely filed, and the Board accepted the Veteran's 
testimony on that issue subject to verification of the 
Board's jurisdiction over the claim.  However, the Veteran's 
attorney subsequently submitted a letter, dated April 17, 
2009, stating that a copy of the VA Form 9 could not be 
located, and that, therefore the hearing testimony on that 
issue should be disregarded as the attorney planned to file a 
claim to reopen with the RO.  Accordingly, to the extent that 
any matter regarding the adequacy of the Veteran's 
substantive appeal with respect to a claim for service 
connection for psychiatric disability was pending before the 
Board, such matter has been withdrawn from appeal.

For reasons discussed below, these matters are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the Veteran when further 
action, on his part, is required.


REMAND

The Board's review of the claims file also reveals that 
additional development of the claims on appeal is warranted.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2002), 38 C.F.R. § 3.303 (2008).  As 
a Persian Gulf veteran, compensation may also be established 
for objective indications of a "qualifying chronic 
disability" that became manifest during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent prior to December 31, 2011.  38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317(2008). 

The Board notes that the Veteran was afforded a Persian Gulf 
War Protocol examination in March 2003.  Although the results 
of that examination did not substantiate any current chronic 
disability/ies related to his claims of joint aches, muscle 
aches, headaches, loss of memory and concentration, that 
examination actually predates his current claim by a year.  
During his hearing, the Veteran testified that his symptoms 
have worsened since the prior examination.  This is 
significant, as the period within which disabilities claimed 
as due to an undiagnosed illness must become manifest to a 
compensable degree in order for entitlement to compensation 
to be established is December 31, 2011.  Thus, even though 
the earlier examination may not have shown the presence of 
qualifying chronic disability/ies, the Veteran could 
conceivably establish that he now has such disability/ies, 
prior to the date noted above.

In light of the above, the RO should arrange for the Veteran 
to undergo VA Persian Gulf War Protocol examination (and any 
specialist examination(s) deemed warranted), by (an) 
appropriate physician(s), at a medical facility.  The Veteran 
is hereby advised that, failure to report to any scheduled 
examination(s), without good cause, may result in a denial of 
any or all of the claims for service connection (as the 
original claims will be adjudicated on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to any 
scheduled examination(s), the RO must obtain and associate 
with the claims file (a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent to the Veteran by 
the pertinent VA medical facility.

Prior to arranging for the Veteran to under further 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records.

During the April 2009 hearing, the Veteran testified that he 
has received VA treatment for his claimed problems since 
2004, including a surgical procedure on his left knee.  The 
claims file currently includes outpatient treatment records 
from the VA Pittsburg Health Care System dated from May 5, 
1995 to August 17, 2004.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on 
remand, the RO must obtain all outstanding pertinent medical 
records from the VA Pittsburgh Healthcare System following 
the procedures prescribed in 38 C.F.R. § 3.159 (2008) as 
regards requesting records from Federal facilities.

Further, to ensure that all due process requirements are met, 
and that the record each examiner is complete, the RO should 
also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on 
the claims before the expiration of the one-year notice 
period).  The RO should also ensure that the letter provides 
notice meeting the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as regards the five 
elements of a claim for service connection-particularly, 
disability rating and effective date, as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the VA 
Pittsburgh Healthcare System all 
outstanding records of evaluation and/or 
treatment of the Veteran, from August 2004 
to the present  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and 
his attorney a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to any of the claims 
on appeal that is not currently of 
record.  The RO should explain the type 
of evidence that is his ultimate 
responsibility to submit.

The RO's letter should include notice 
meeting the requirements of 
Dingess/Hartman (cited to above), 
particularly as regards VA's assignment 
of disability ratings and effective 
dates, as appropriate.

The RO should also clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the Veteran responds, the RO 
should assist the Veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
attorney that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
examination, by an appropriate physician, 
at a VA medical facility.  The 
examination should conform to the 
guidelines for conducting Gulf War 
examinations set forth in the Under 
Secretary for Health's Information 
Letter, dated April 28, 1998 (IL 10-98- 
010).  The purpose of the examination is 
to obtain information as to the nature 
and etiology of claimed joint aches, 
muscle aches, headaches, loss of memory 
and concentration, and chronic fatigue.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to the physician designated to 
examine the Veteran, and the  examination 
report should reflect consideration of 
the Veteran's documented medical history 
and assertions.  All necessary tests, 
studies, and consultations should be 
accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

a.  The examiner should note and detail 
all reported symptoms of joint aches, 
muscle aches, headaches, loss of memory 
and concentration, and chronic fatigue.  
The examiner should conduct a 
comprehensive general medical 
examination, and provide details about 
the onset, frequency, duration, and 
severity of all symptoms and state what 
precipitates and what relieves them.

b.  The examiner should list all 
diagnosed conditions and state which 
symptoms are associated with each 
condition.  The examiner should 
specifically state whether a diagnosis of 
chronic fatigue syndrome is supported.  
If any symptoms (joint aches, muscle 
aches, headaches, loss of memory and 
concentration, or chronic fatigue) are 
associated with diagnosed conditions, 
additional specialist examinations for 
diagnostic purposes are not needed in 
regard to those symptoms.

c.  If any symptoms of recurrent 
headaches have not been determined to be 
associated with a known clinical 
diagnosis, further specialist 
examination(s) will be required to 
address these findings, and should be 
ordered by the primary examiner.

d.  If any specialist examination(s) 
is/are warranted, the primary examiner 
should provide the specialist with all 
examination reports and test results, 
specify the relevant symptoms that have 
not been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this Veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis.

e.  For each diagnosed disability, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the diagnosed 
disability was incurred in or aggravated 
by service.

f.  Each examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached (to include citation to specific 
evidence and/or medical authority, as 
appropriate) in a printed (typewritten) 
report.

5.  If the Veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the claims file 
a copy (ies) of any notice(s) of the date 
and time of the examination(s) sent to 
him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


